Case
 Case9:20-cv-80469-KAM
      9:20-cv-80469-KAM Document
                         Document8-1
                                  4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/24/2020
                                                            04/27/2020 Page
                                                                        Page11ofof22



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-80469-CIV-MARRA

  NELSON FERNANDEZ,

         Plaintiff,
  vs.

  THE WALKING COMPANY, a foreign
  for profit corporation,

        Defendants.
  _____________________________________/

   ORDER REQUIRING COUNSEL TO CONFER, FILE JOINT SCHEDULING REPORT
                   AND FILE JOINT DISCOVERY REPORT

         THIS ORDER has been entered upon the filing of the complaint. Plaintiff=s counsel is

  hereby ORDERED to forward to all defendants, upon receipt of either an answer or a motion

  pursuant to Fed. R. Civ. P. 12(b), a copy of this order.

         It is further ORDERED:

         1. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, defendants must be

  served within 90 days after the complaint is filed.

         2. Every motion when filed shall be accompanied by a proposed order, except for

  motions to dismiss and motions for summary judgment. Courtesy copies of proposed orders

  should be sent to marra@flsd.uscourts.gov in Word format. The case number along with the

  words, "proposed order," should be in the subject heading.

         3. Pretrial discovery in this case shall be conducted in accord with Local Rules 16.1 and

  26.1, and the Federal Rules of Civil Procedure.

         4. Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, unless this action is

  excluded under Rule 26(a)(B), the parties must confer at least twenty-one (21) days before the

                                                    1
Case
 Case9:20-cv-80469-KAM
      9:20-cv-80469-KAM Document
                         Document8-1
                                  4 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/24/2020
                                                            04/27/2020 Page
                                                                        Page22ofof22



  earlier of 90 days after any defendant has been served with the complaint or 60 days after any

  defendant has appeared, to consider the nature and basis of their claims and defenses and the

  possibilities for a prompt settlement or resolution of the case; to make or arrange for the

  disclosures required by Rule 26(a)(1); to develop a proposed discovery plan that indicates the

  parties= views and proposals concerning the matters listed in Rule 26(f); and to discuss a joint

  proposed scheduling order.

         5. The parties are jointly responsible for submitting a written report of this conference

  outlining the proposed discovery plan and joint proposed scheduling order within 14 days after

  the conference. This report shall address all items set forth in Local Rule 16.1(a)-(b) and shall

  indicate the proposed month and year for the trial plus the estimated number of trial days

  required, as well as an indication of whether the trial is to be a Jury trial or Bench trial.

         6. Failure of counsel or unrepresented parties to file a discovery plan report or joint

  scheduling report may result in dismissal, default, and the imposition of other sanctions

  including attorney=s fees and costs.

         DONE AND SIGNED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 24th day of March, 2020.




                                                                KENNETH A. MARRA
                                                                United States District Judge



  Copies furnished to:

  All counsel




                                                   2
